

UNANIMOUS SHAREHOLDERS AGREEMENT
 
This Unanimous Shareholders Agreement (this “Agreement”) is entered into August
3, 2007 (the “Effective Date”) by and among Access Energy Inc., a corporation
incorporated in Ontario (the “Company”), Blacksands Petroleum, Inc., a Nevada
corporation (“Blacksands”), and H. Reg. F. Burden (the “Current Access
Shareholder”). The Current Access Shareholder and Blacksands, together with any
subsequent holders of Common Shares (as defined below) that become parties to
this Agreement, are collectively referred to herein as the "Shareholders." The
addresses of the Company, Blacksands and the Current Access Shareholder as of
the date of this Agreement (“Current Shareholders”) are listed on Exhibit A
hereto.
 
RECITALS
 
1.  The Company intends to explore for and develop unconventional and
conventional oil and gas reserves.
 
2.  Exhibit B sets forth each Shareholder’s Name and number of Common Shares
owned by it. Schedule B may be amended from time to time as Shareholders and
shareholdings change.
 
3.  As of the date hereof, the Corporation is issuing and selling six hundred
(600) shares of Common Shares to Blacksands (collectively, the "Blacksands
Shares") pursuant to a Common Share Purchase Agreement by and among Blacksands
and the Company of even date herewith (the "Share Purchase Agreement").
 
4.  The execution and delivery of this Agreement is a condition to the closing
of the issuance and sale of the Blacksands Shares pursuant to the Share Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the mutual premises set forth above and the
covenants set forth herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
 
ARTICLE 1
 
DEFINITIONS


(a) "Affiliate" means


(i) with respect to any individual, (A) a spouse or descendant, through blood or
adoption, of such individual, (B) any trust, family partnership or limited
liability company whose beneficiaries shall primarily be such individual and/or
such individual’s spouse and/or any Person related by blood or adoption to such
individual or such individual’s spouse, and (C) the estate or heirs of such
individual);


(ii) with respect to any Person that is not an individual, any other Person
that, directly or indirectly through one or more intermediaries Controls, is
Controlled by, or is under common Control with, such Person and/or one or more
Affiliates thereof.
 

--------------------------------------------------------------------------------




(iii) with respect to the Current Access Shareholder, those persons described in
clause (i) above and those persons to whom he has transferred Shares pursuant to
the proviso contained in Section 2.3.1; and


(iv) with respect to Blacksands, those persons described in clause (ii) above
and those persons to whom it has transferred Shares pursuant to the proviso
contained in Section 2.3.1.


(b) "Annual Plan" means, for each fiscal year of the Company, an annual updated
consolidated business and strategic budget and plan (which budget and plan shall
specify which line items are operational items and which line items are
strategic items), including cash flow and other financial projections (setting
forth in detail the assumptions therefor) on a monthly basis for the Company for
the applicable fiscal year of the Company. The Annual Plan for each year will
also contain performance criteria for employee bonuses for such year.
 
(c) "Applicable Law" means, in respect of any Person, property, transaction or
event, any domestic or foreign statute, law (including the common law),
ordinance, rule, regulation, treaty, restriction, regulatory policy, standard,
code or guideline, by-law (zoning or otherwise) or Order that applies in whole
or in part to such Person, property, transaction or event;


(d) "Blacksands Rights Period" means any period during which Blacksands (i)
directly or indirectly holds at least thirty percent (30%) of the issued and
outstanding Common Shares (calculated in accordance with Section 2.6 and as
adjusted for any share splits, reverse share splits, share dividends,
recapitalizations and the like) or (ii) is required to account for its equity
interest in the Company under the equity method of accounting under GAAP or
under applicable financial reporting requirements of the Securities and Exchange
Commission.


(e) "Board" means the board of directors of the Company.


(f) "Certificate" means the Certificate of Incorporation of the Company, as the
same may be amended from time to time.


(g) "Change of Control of Blacksands" means the occurrence of any of the
following events:


(i) the acquisition, directly or indirectly, by any "person" or "group" (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act of "beneficial ownership" (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors ("voting securities") of Blacksands that represent 50% or more of the
combined voting power of Blacksands’ then outstanding voting securities; or


(ii) any merger, consolidation, reorganization, or business combination or sale
or other disposition of all or substantially all of Blacksands’ assets, other
than any such transaction which results in the Blacksands’ voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of
Blacksands or the person that, as a result of the transaction, controls,
directly or indirectly, Blacksands or owns, directly or indirectly, all or
substantially all of Blacksands’ assets or otherwise succeeds to the business of
Blacksands (Blacksands or such person, the "Successor Entity")) directly or
indirectly, at least 50% of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.
 
2

--------------------------------------------------------------------------------




(h) "Common Share" means a common share of the Company.


(i) "Common Share Equivalents" means securities convertible into, or
exchangeable for, or exerciseable into, Common Shares.


(j) "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies (investment or
otherwise) of a Person, whether through ownership of voting securities, by
contract or otherwise.


(k) "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


(l) “GAAP” means generally accepted accounting principles in the United States.


(m) "IPO" means the sale, in an Underwritten Offering, of Common Shares.


(n) "Person" shall be construed broadly and shall include, without limitation,
an individual, a partnership, a limited partnership, an investment fund, a
limited liability company, a corporation, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, a governmental entity
or any department, agency or political subdivision thereof and a natural person
is his capacity as trustee, executor, administrator or other legal
representative.


(o) "Securities Act" means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
(p) "Securities Laws" means the securities legislation and regulations of, and
the instruments, policies, rules, orders, codes, notices and interpretation
notes of the applicable securities regulatory authority or applicable securities
regulatory authorities of, the applicable jurisdiction or jurisdictions
collectively;


(q) "Shareholder’s Shares" or "Shares" means all Common Shares of the Company
now owned or subsequently acquired by a Shareholder.


(r) "Shareholder" means each party to this Agreement (other than the Company)
and any other Person who executes, and agrees to bound by the terms of this
Agreement.


(s) "Underwritten Offering" means a registration under the Securities Act, in
which securities of the Company are sold to an underwriter on a firm commitment
basis for reoffering to the public.
 
3

--------------------------------------------------------------------------------




(t) The words "sale," "sell," "transfer" and the like shall include any
disposition by way of transfer with or without consideration, to any persons for
any purpose and include without limitation, public or private offerings.


ARTICLE II


TRANSFERS; NOTICE; RIGHT OF FIRST REFUSAL; RIGHT OF CO-SALE


2.1 General Restriction on Shares. During the term of this Agreement, all of a
Shareholder’s Shares shall be subject to the terms of this Agreement. No
Shareholder shall transfer, sell, assign or otherwise dispose (each, a
"Transfer") any Shares other than pursuant to the terms of this Agreement, and
any Transfers in violation of this Agreement shall be null and void. All
Transfers of Shares shall be subject to compliance with Securities Laws, and in
the event of a Transfer that is not pursuant to an effective registration
statement, the Company may require the transferor to provide the Company with an
opinion of counsel reasonably satisfactory to the Company to the effect that
such Transfer does not require registration under the Securities Act or
Securities Laws. Without limiting the generality of the foregoing, Blacksands
shall not Transfer (by way of dividend or otherwise) any of the Shares held by
it to Blacksands’ shareholders if such Transfer would cause the Company to
become subject to the reporting requirements under the Exchange Act or
Securities Laws.


2.2 Notice Provisions; Contents Thereof. If any Shareholder (each, a
"Transferring Shareholder") proposes to Transfer to any Person any Shares (the
"Transfer Shares") in one or more related transactions, then, except as provided
in Section 2.7 hereof, the Transferring Shareholder shall promptly give written
notice (the "Notice") to the other Shareholders (collectively, the "Transfer
Offerees") and the Company of such proposed Transfer. The Notice shall describe
in reasonable detail the proposed Transfer including, without limitation: (a)
the number of Transfer Shares to be Transferred; (b) the nature of such Transfer
and the amount and form of consideration to be paid; (c) the name and address of
each prospective purchaser or transferee; and (d) any other material terms and
conditions upon which such Transfer is to be made, along with copies of all
material, proposed agreements relating to such Transfer, including but not
limited to, purchase agreements, voting or proxy agreements, and other
agreements or documents requested by a Transfer Offeree.


2.3 Right of First Refusal.


2.3.1 Within fifteen (15) calendar days of its receipt of the Notice, the
Company shall notify the Transferring Shareholder and the Transfer Offerees of
the Company’s intent to purchase some or all of the Transfer Shares at the same
price and upon the same terms upon which the Transferring Shareholder is
proposing to dispose of such Transfer Shares, and, subject to Section 2.3.3
below, the Transferring Shareholder shall sell to the Company the Transfer
Shares pursuant to such proposed terms. If the Company fails or declines to
exercise fully its right of first refusal as described in the immediately
preceding sentence, the Transferring Shareholder shall promptly deliver a notice
thereof setting forth the number of Transfer Shares that the Company has elected
not to purchase (the "Transfer Offeree Notice") to the Transfer Offerees, and
the Transfer Offerees may elect to purchase the Transfer Shares that the Company
has elected not to purchase at the same price and upon the same terms which the
Transferring Shareholder is proposing to dispose of such Transfer Shares by
delivering a written notice (an "Acceptance Notice") of such election to the
Transferring Shareholder within fifteen (15) days of receipt of the Transfer
Offeree Notice, provided, that the Current Access Shareholder or the current
president of Coniston shall not be required to sell Transfer Shares to the
Company or another Shareholder if the proposed Transfer of Transfer Shares is to
one or more of the following persons: (i) a duly appointed officer of Access,
(ii) a duly nominated and elected director of Access, or (iii) an individual who
provides consulting services to Access pursuant to a written agreement duly
approved by the Board, and provided, further, that Blacksands shall not be
required to sell Transfer Shares to the Company or another Shareholder if the
proposed Transfer is to one or more of the following persons: (i) a duly
appointed officer of Blacksands or Access, (ii) a duly nominated and elected
director of Blacksands or Access, and (iii) individuals who provide consulting
services to (x) Access pursuant to a written agreement duly approved by the
Board or (y) Blacksands pursuant to a written agreement duly approved by the
Board of Directors of Blacksands.
 
4

--------------------------------------------------------------------------------




Each Transfer Offeree that elects to deliver an Acceptance Notice shall specify
in the Acceptance Notice the number of Transfer Shares that such Transfer
Offeree is willing to acquire (which may be in excess of (but not less than)
such Transfer Offeree’s Pro Rata Share). If the Transfer Offerees elect to
purchase in the aggregate all of the Transfer Shares specified in the Transfer
Offeree Notice, each such Transfer Offeree so electing shall be entitled and
obligated to purchase, on the terms set forth in the Notice, a number of
Transfer Shares equal to the sum of (a) the amount of such Transfer Offeree’s
Pro Rata Share of Transfer Shares not being purchased by the Company, and (b) to
the extent a Transfer Offeree elected to purchase more than its Pro Rata Share
of Transfer Shares not being purchased by the Company, the lesser of (i) such
Transfer Offeree’s proportionate share of any remaining Transfer Shares to be
Transferred other than those Transfer Shares to be purchased by accepting Offer
Transferees pursuant to clause (a) above (based upon the relative Pro Rata Share
of each Transfer Offeree electing to purchase more than its Pro Rata Share of
Transfer Shares not being purchased by the Company), or (ii) that number of
Transfer Shares equal to the number of shares such Transfer Offeree elected to
purchase minus such Transfer Offeree’s Pro Rata Share of Transfer Shares not
being purchased by the Company (it being understood that the allocation
procedures contemplated by this clause (ii) shall be repeated until all Transfer
Shares have been allocated). Each Transfer Offeree’s "Pro Rata Share" shall mean
the ratio, calculated in accordance with Section 2.6, of the number of Common
Shares of the Company held by the Transfer Offeree on the date of the Transfer
Offeree Notice divided by the total number of Common Shares of the Company held
by all of the Transfer Offerees on the date of the Transfer Offeree Notice.


2.3.2 Each Transfer Offeree shall be entitled to apportion its Pro Rata Share to
be purchased pursuant to this Section 2.3 among its Permitted Transferees (as
defined in Section 2.7), provided that the Transfer Offeree notifies the
Transferring Shareholder of such allocation.


2.3.3 In the event the Company and/or all or part of the Transfer Offerees, as
applicable, fail to subscribe for all of the Transfer Shares pursuant to Section
2.3.1, then the Transferring Shareholder shall not be required to sell any of
the Transferred Shares to the Company or any of the Transfer Offerees and,
subject to Section 2.4, the Transferring Shareholder may Transfer all (but not
less than all) of the Transfer Shares to third parties at the same price and
upon the same terms and conditions specified in the Notice; provided, however,
that in the event such Transfer Shares are not sold within ninety (90) calendar
days of the date of the Notice, such Transfer Shares shall once again be subject
to the right of first refusal and right of co-sale as provided for in Sections
2.3 and 2.4 of this Agreement.
 
5

--------------------------------------------------------------------------------




2.3.4 Should the purchase price specified in the Notice be payable in property
other than cash, the Company and/or the Transfer Offerees shall have the option
to pay the purchase price contemplated by Section 2.3 in the form of cash equal
in amount to the value of such property. If the Transferring Shareholder and the
Company cannot agree on such cash value within ten (10) days after receipt by
the Company and the Transfer Offerees of the Notice, the valuation shall be made
by an independent appraiser of recognized standing selected by the Transferring
Shareholder and the Company or, if they cannot agree on an appraiser within
twenty (20) days after receipt by the Company and the Transfer Offerees of the
Notice, each shall select an independent appraiser of recognized standing and
the two appraisers shall designate a third independent appraiser of recognized
standing, whose appraisal shall be determinative of such value. The cost of such
appraisal shall be shared equally by the Transferring Shareholder, on the one
hand, and the Company and/or the Transfer Offerees (based on the relative
amounts of Transfer Shares being purchased by the Company and the Transfer
Offerees), on the other hand. If this Section 2.3.4 is applicable, then the time
periods contemplated by Section 2.3.1 and Section 2.3.3 shall be deemed to
commence on the date that the valuation contemplated by this Section 2.3.4 is
determined.


2.4 Right of Co-Sale.


2.4.1 Co-Sale Obligations.


(a) If any Shareholder (or a direct or indirect transferee thereof) proposes to
Transfer to any Person other than a Permitted Transferee (as defined in Section
2.7) any Transfer Shares in one or more related transactions, and the right of
first refusal set forth in Section 2.3 above was not fully exercised (such that
all Transfer Shares proposed to be transferred will not be Transferred to the
Company and/or the Transfer Offerees), then the Transferring Shareholder will,
via written notice, inform the other Shareholders (each, a "Co-Sale
Shareholder") and the Company of such fact and permit each Co-Sale Shareholder
to participate in the Transfer of such Transfer Shares at the same price, and
upon the same terms and conditions specified in the Notice in accordance with
the provisions of this Section 2.4 herein. Such written notice is hereinafter
referred to as the "Co-Sale Notice."


(b) The Co-Sale Notice: (i) shall specify the number of Transfer Shares to be
Transferred by the Transferring Shareholder, the sale price, the purchasers and
all other terms of the Transfer; (ii) shall be titled "Co-Sale Notice"; and
(iii) shall be delivered to each Shareholder and the Company within seven (7)
calendar days after the Company and all Transfer Offerees exercise or decline to
exercise their right of first refusal, as set forth in Section 2.3 above.
 
6

--------------------------------------------------------------------------------




2.4.2 Right of Co-Sale. No later than fifteen (15) calendar days after its
receipt of the Co-Sale Notice, each Co-Sale Shareholder shall notify the
Transferring Shareholder of such Co-Sale Shareholder’s intent to sell to the
prospective purchaser of the Transferring Shareholder’s Transfer Shares all or
any part of such Co-Sale Shareholder’s Co-Sale Allocation (as defined below)
pursuant to the terms the Transferring Shareholder proposes to Transfer its
Transfer Shares. For purposes of this Section 2.4.2, each Co-Sale Shareholder’s
"Co-Sale Allocation" with respect to each Transfer of Transfer Shares by the
Transferring Shareholder shall be equal to the product obtained by multiplying
(a) the total number of Transfer Shares being Transferred by the Transferring
Shareholder by (b) a fraction, calculated in accordance with Section 2.6, the
numerator of which shall be the total number Common Shares of the Company held
by such Co-Sale Shareholder on the date of the Co-Sale Notice, and the
denominator of which shall be the total number of Common Shares of the Company
held by all Co-Sale Shareholders and the Transferring Shareholder on the date of
the Co-Sale Notice. If such Co-Sale Shareholder elects to Transfer to the
prospective purchaser all or any portion of such Co-Sale Shareholder’s Co-Sale
Allocation, then the Transferring Shareholder shall assign to such Co-Sale
Shareholder as much of the Transferring Shareholder’s interest in the agreement
for the sale of the Transfer Shares as such Co-Sale Shareholder shall be
entitled to pursuant to the terms hereof.


2.4.3 Delivery Requirements. Each Co-Sale Shareholder shall effect its
participation in the Transferring Shareholder’s sale of Transfer Shares pursuant
to Section 2.4 by promptly delivering to the Transferring Shareholder for
Transfer to the prospective purchaser:


(a) one or more certificates, properly endorsed for Transfer, which represent
that number of Shares which such Co-Sale Shareholder elects to sell; and


(b) an Assignment Separate from Certificate, via facsimile or otherwise, which
represents such Co-Sale Shareholder’s Co-Sale Allocation (or applicable portion
thereof).


The Company agrees to effect any such assignment concurrent with the actual
Transfer of such Transfer Shares to the purchaser.


2.4.4 Transfer of Shares; Remittance of Sale Proceeds. The share certificate or
certificates that any Co-Sale Shareholder delivers to the Transferring
Shareholder pursuant to Section 2.4.3 shall be Transferred to the prospective
purchaser in consummation of the sale of the Transfer Shares pursuant to the
terms and conditions specified in the Co-Sale Notice, and the Transferring
Shareholder shall concurrently therewith remit to such Co-Sale Shareholder that
portion of the sale proceeds to which such Co-Sale Shareholder is entitled by
reason of its participation in such sale by wire transfer of immediately
available funds to an account designated by such Co-Sale Shareholder. To the
extent that any prospective purchaser prohibits such assignment or otherwise
refuses to purchase shares or other securities from a Co-Sale Shareholder
exercising its rights of co-sale hereunder, the Transferring Shareholder shall
not sell to such prospective purchaser or purchasers any Transfer Shares unless
and until, simultaneously with such sale, the Transferring Shareholder shall
purchase such shares or other securities from the Co-Sale Shareholders on the
same terms as described in the Notice.
 
7

--------------------------------------------------------------------------------




2.5 Subsequent Sales. The exercise or non-exercise of the rights of the Company,
a Transfer Offeree or a Co-Sale Shareholder hereunder to participate in one or
more sales of Transfer Shares made by the Transferring Shareholder shall not
adversely affect the Company’s, such Transfer Offeree’s or such Co-Sale
Shareholder’s rights to participate in subsequent sales of the Transferring
Shareholder’s Shares subject to the terms of this Agreement pursuant to Section
2.1 hereof.


2.6 Methodology for Calculations. For purposes of this Agreement, the proposed
Transfer of a Common Share Equivalent shall be treated as the proposed Transfer
of Common Shares into which such Common Share Equivalent can be converted,
exchanged, or exercised. Unless otherwise specifically provided, for purposes of
all calculations under this Agreement (including, without limitation,
determining the amount of outstanding Common Shares as of any date, the amount
of Common Shares owned by any Person, and the percentage of outstanding Common
Shares owned by any Person), all Common Shares into which any Common Share
Equivalents are convertible, exchangeable or exercisable shall be deemed to be
outstanding as of the date of calculation (and held by the holder of such Common
Share Equivalents).


2.7 Exempt Transfers of Transferring Shareholder’s Shares. Notwithstanding the
foregoing, but subject to Section 2.1 above, the right of first refusal of the
Company and the Transfer Offerees under Section 2.3 and the right of co-sale of
the Co-Sale Shareholders under this Section 2.4 shall not apply to:


(a) any Transfer by a Transferring Shareholder to the Transferring Shareholder’s
Affiliates or any Transfer by way of bequest or inheritance upon death (any
transferee pursuant to this clause (a), a "Permitted Transferee");


(b) any Transfer of Shares pursuant to the provisions of Article 7 of this
Agreement;


(c) any pledge of Transfer Shares made pursuant to a bona fide loan transaction
that creates a mere security interest; or


(d) any Transfer to the Company;


provided, however, that any pledgee or transferee (other than the Company) shall
agree in writing to be bound by and comply with all provisions hereof.
Notwithstanding the preceding sentence, the Transferring Shareholder shall
inform the Company of any such Transfer prior to effecting it. Such Transferred
Transfer Shares shall remain "Shares" hereunder, and such transferee or donee
shall agree in writing to become a party to this Agreement and shall be treated
as a "Shareholder" for purposes of this Agreement.
 
8

--------------------------------------------------------------------------------




2.8 Sale of the Company.


2.8.1 Pull Along Right. Subject to Section 2.8.2, if any Shareholder or
Shareholders (the "Selling Shareholders") who own in the aggregate at least 50%
of the outstanding Shares have received a bona fide offer from any Person (other
than an Affiliate) to buy all the outstanding Shares and Common Share Equivalent
which would directly or indirectly result in all Shareholders receiving cash in
exchange for their Shares or Common Share Equivalent, as the case may be, equal
to or greater than the Fair Market Value, as defined in Article 7 of this
Agreement, for such Shares or Common Share Equivalent (including, without
limitation, pursuant to a merger of the Company) (the "Offer"), the Selling
Shareholders shall have the right (the "Pull Along Right") to require the other
Shareholders to accept the Offer and shall give notice (the "Pull Along Notice")
to the other Shareholders stating that such Selling Shareholders propose to
effect such transaction and stating the name and address of the offeror (the
"Offeror") and the purchase price under the Offer (the "Third Party Price").


2.8.2 Conditions. The Pull Along Notice shall not be effective (and the Selling
Shareholder shall not be permitted to transfer its Shares to the Offeror) unless
all of the following conditions are met:


(a) The Offer shall (1) have been signed by the Offeror, which may not be an
Affiliate of any Selling Shareholder; (2) offer to consummate the proposed
transaction on or before a date ninety (90) days from the date of the Offer; and
(3) obligate the Offeror to enter into and complete the transactions set forth
in the Offer with all the Shareholders for the same price per Share and on the
same terms as those which the Selling Shareholders have agreed to sell, provided
that the price for the Common Share Equivalents shall be reduced by the
applicable exercise price per Share, if any, and provided further that in no
event shall the Offer be subject to the delivery by the other Shareholders to
the Offeror of any more than (A) the Shares or Common Share Equivalents Owned by
them to be purchased pursuant to the Offer, (B) customary representations and
warranties and (C) a customary legal opinion of counsel;


(b) The Pull Along Notice shall propose a Third Party Price of an equal amount
per Share, in cash, provided that the price for the Common Share Equivalents
shall be reduced by the applicable exercise price per Share; if any, and


(c) The Offeror shall furnish to the reasonable satisfaction of the Selling
Shareholders evidence as to the Offeror's financial ability to consummate the
proposed purchase.


2.8.3 Sale to Offeror. If the Selling Shareholders shall have delivered a Pull
Along Notice to all other Shareholders, then all Shareholders shall sell all of
their Shares and Common Share Equivalents to the Offeror upon the terms and
conditions of the Offer (or otherwise take all necessary action to cause the
Company to consummate the proposed transaction) at a closing to be held at the
principal office of the Company at or prior to the 90th day from the date of the
Offer. If such sale is not consummated within such 90-day period, the
restrictions provided for in this Section 2.8 shall again become effective, and
no Transfer of the Shares may be made thereafter without complying with the
provisions of this Agreement.
 
9

--------------------------------------------------------------------------------




ARTICLE III
 
PREEMPTIVE RIGHTS
 
3.1 Preemptive Rights. Except for Excluded Securities (as hereinafter defined),
the Company shall not issue, sell, or exchange, or agree to issue, sell, or
exchange (collectively, "Issue," and any issuance, sale, or exchange resulting
therefrom, an "Issuance") (a) any shares of capital stock of the Company or any
of its subsidiaries or (b) any other equity security of the Company, including,
without limitation, any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire any capital stock or other equity security of the
Company, unless, in each case, the Company shall have first given written notice
(the "Article 3 Notice") to each Shareholder (each, an "Article 3 Offeree") (so
long as, in each case, such Shareholder directly or indirectly through its
Affiliates owns at least ten percent (10%) of the issued and outstanding Common
Shares (on an as converted and as exercised basis) and has not previously
forfeited its rights under this Article 3 pursuant to Section 3.3 below) that
shall (i) state the Company’s intention to sell any of the securities described
in (a) and/or (b) above, the amount to be issued, sold, or exchanged, the terms
of such securities, the purchase price therefor, and a summary of the other
material terms of the proposed issuance, sale, or exchange and (ii) offer (an
"Article 3 Offer") to Issue to each Article 3 Offeree such Article 3 Offeree’s
Proportionate Percentage (as defined below) of such securities (with respect to
each Article 3 Offeree, the "Offered Securities") upon the terms and subject to
the conditions set forth in the Article 3 Notice, which Article 3 Offer by its
terms shall remain open for a period of twenty (20) days from the date it is
delivered by the Company to the Article 3 Offerees (and, to the extent the
Article 3 Offer is accepted during such twenty (20)-day period, until the
closing of the Issuance contemplated by the Article 3 Offer). "Proportionate
Percentage" for the purposes of this Section shall mean the quotient, determined
in accordance with Section 2.6, obtained by dividing (x) the number of Common
Shares owned by the Article 3 Offeree, by (y) the total number of Common Shares
owned by all of the Article 3 Offerees on the date of the Article 3 Offer. Each
Article 3 Offeree shall be entitled to apportion its Offered Securities among
its Permitted Transferees.


3.2 Notice of Acceptance. Notice of an Article 3 Offeree’s intention to accept
an Article 3 Offer, in whole or in part, shall be evidenced in writing signed by
such party and delivered to the Company prior to the end of the twenty (20)-day
period of such Article 3 Offer (each, an "Article 3 Notice of Acceptance"),
setting forth the portion of the Offered Securities that the Article 3 Offeree
elects to purchase.


3.3 Failure to Fully Subscribe. In the event that an Article 3 Notice of
Acceptance is not given by any Article 3 Offeree in respect of all of the
Offered Securities (a "Non-Fully Subscribing Offeree"), then (a) the other
Article 3 Offerees shall each have the right and option exercisable for a period
of five (5) days commencing upon the expiration of the Article 3 Offer to
purchase the amount of remaining Offered Securities equal to its Proportionate
Percentage of such securities (treating only the remaining Article 3 Offerees as
Article 3 Offerees for these purposes) or such other amount as may be agreed
upon by such Article 3 Offerees and (b) the Non-Fully Subscribing Offeree shall
forfeit its preemptive rights set forth in this Article 3 with respect to future
Issuances by the Company.
 
10

--------------------------------------------------------------------------------




3.4 Company’s Right to Issue.


3.4.1 In the event that the Article 3 Offerees do not elect to purchase all the
Offered Securities in accordance with Sections 3.2 and 3.3 above, the Company
shall have ninety (90) calendar days following the earlier of (a) delivery of
the Article 3 Notice of Acceptance or the expiration of the five (5)-day period
referred to in Section 3.3, as applicable, or (b) the twenty (20)-day period
referred to in Section 3.2 above, if no Article 3 Notice of Acceptance is
delivered, to Issue all or any part of such remaining Offered Securities to any
other Person(s) (the "Other Buyers"), but only at a price not less than the
price, and on terms no more favorable to the Other Buyers than the terms, stated
in the Article 3 Offer Notice.


3.4.2 If the Company does not consummate the Issuance of all or part of the
remaining Offered Securities to the Other Buyers within such ninety (90)-day
period, the right provided hereunder shall be deemed to be revived and such
securities shall not be offered unless first re-offered to each Article 3
Offeree in accordance with this Article 3.


3.4.3 Within thirty (30) days of the closing of the Issuance to the Other Buyers
of all or part of the remaining Offered Securities (or, at the request of any
Article 3 Offeree, contemporaneously with such closing), each Article 3 Offeree
shall purchase from the Company, and the Company shall Issue to each such
Article 3 Offeree (or any permitted transferee(s) designated by it), the Offered
Securities that the Article 3 Offeree committed to purchase pursuant to Sections
3.2 and 3.3, on the terms specified in the Article 3 Offer. The purchase by an
Article 3 Offeree of any Offered Securities is subject in all cases to the
execution and delivery by the Company and the Article 3 Offeree of a purchase
agreement relating to such Offered Securities in form and substance similar in
all material respects to the extent applicable to that executed and delivered
between the Company and the Other Buyers.


3.5 Excluded Securities. For purposes of this Article 3, "Excluded Securities"
shall mean:


(a) securities issued pursuant to the Share Purchase Agreement;


(b) any capital stock issued as a share dividend or upon any share split or
other subdivision or combination of shares of the Company’s capital stock;


(c) Common Shares issued in any IPO;


(d) Common Shares or Common Share Equivalents issuable or issued to employees or
directors of the Company or consultants providing bona fide services to the
Company pursuant to an Equity Incentive Plan approved by the Board and the
Shareholders;


(e) securities issued pursuant to any Common Share Equivalents provided that the
Company shall have complied with the preemptive rights established by this
Article 3 with respect to the initial sale or grant by the Company of such
Common Share Equivalents not already outstanding as of the date hereof; and/or
 
11

--------------------------------------------------------------------------------




(g) Common Shares or Common Share Equivalents issued pursuant to or in
connection with (1) any equipment loan or leasing arrangement, real property
leasing arrangement or debt financing from a bank or similar financial
institution and/or (2) in connection with strategic transactions involving the
Company and other entities, including (A) acquisitions (of assets or equity
interests), mergers and/or consolidations, (B) joint ventures, manufacturing,
marketing or distribution agreements, or (C) technology transfer or development
arrangements, provided that such issuance is approved by the Board and/or (3) a
merger or consolidation or acquisition of any other entity or assets thereof
that is approved by the Board.

 
ARTICLE IV

 
BOARD OF DIRECTORS; GOVERNANCE
 
4.1 Election and Designation of Directors. Subject to Applicable Law, each
Shareholder shall from time to time take such action, in his capacity as a
direct or indirect Shareholder of the Company, including the voting or causing
to be voted of all Voting Shares (as defined below) owned or controlled by such
Shareholder, as may be necessary to cause the Company to be managed at all times
by a Board composed as follows:


4.1.1 The authorized number of directors on the Board shall be four (4);


4.1.2 For so long as the Current Access Shareholder, together with his
Affiliates, holds in the aggregate at least 10% of the issued and outstanding
Common Shares (the "Current Shareholder Designation Period"), he shall be
entitled to designate one (1) director to be elected to the Board (the "Current
Shareholder Director"), who shall initially be Paul Parisotto; and


4.1.3 During the Blacksands Rights Period, Blacksands shall designate three (3)
directors to be elected to the Board (the "Blacksands Directors"), who shall
initially be Darren Stevenson, Rick Wilson, and Bruno Mosimann.


4.2 Expenses. The Company shall pay the reasonable out-of-pocket expenses
incurred by each Board member designated pursuant to Article 4 in connection
with attending the meetings of the Board and any committees thereof.


4.3 Covenant to Vote.


4.3.1 Each of the Shareholders agrees to vote or cause to be voted, in person or
by proxy, all of the Shares owned or controlled by such Shareholder and entitled
to vote at any annual or special meeting of the Shareholders of the Company
called for the purpose of voting on the election of directors ("Voting Shares"),
or to execute a written consent in lieu thereof, (a) in favor of the election or
removal of the directors in accordance with the provisions of this Article 4,
and (b) if required by Applicable Law, in favor of any transaction approved by
the Board, if the Current Shareholder Director voted in favor of or consented to
such transaction (each such transaction an "Approved Transaction"), and shall
take all other necessary or desirable actions within his or its control
(including, without limitation, attending all meetings in person or by proxy for
purposes of obtaining a quorum and executing all written consents in lieu of
meetings, as applicable), and the Company shall take all necessary and desirable
actions within its control (including, without limitation, calling special Board
and Shareholder meetings), to effectuate the provisions of this Article 4.
Without limiting the generality of the foregoing, the Shareholders expressly
agree that the Shareholders will vote their shares of Voting Shares in favor of
the election or removal of the directors in accordance with the provisions of
this Article 4 as if the cumulative voting provisions of any Applicable Law,
statute or regulation did not apply to the election or removal of directors of
the Company.
 
12

--------------------------------------------------------------------------------




4.3.2 In addition to voting in favor of (or consenting to) such Approved
Transaction in accordance with Section 4.3.1, each Shareholder agrees to each
take all necessary and desirable actions approved by the Board in connection
with the consummation of the Approved Transaction, including the execution of
such agreements and such instruments and other actions reasonably necessary to
(a) provide the representations, warranties, indemnities, covenants, conditions,
non-compete agreements, escrow agreements and other provisions and agreements
relating to such Approved Transaction and (b) effectuate the allocation and
distribution of the aggregate consideration upon the Approved Transaction;
provided that this Section 4.3.2 shall not require any Shareholder to indemnify
the purchaser in any Approved Transaction for breaches of the representations,
warranties or covenants of the Company or any other Shareholder, except to the
extent (i) such Shareholder is not required to incur more than its pro rata
share of such indemnity obligation (based on the total consideration to be
received by all Shareholders that are similarly situated and hold the same class
or series of capital stock) and (ii) such indemnity obligation is provided for
and limited to a post-closing escrow or holdback arrangement of cash or stock
paid in connection with the Approved Transaction; further provided that this
Section 4.3.2 shall not require Blackksands to enter into any non-competition
agreement, non-solicitation agreement or similar agreement restricting the
manner in which Blacksands may conduct business in connection with such Approved
Transaction. Further, each Shareholder also agrees (1) to refrain from
exercising any dissenters’ rights or rights of appraisal under Applicable Law at
any time with respect to such Approved Transaction, and (2) to direct and use
such Shareholder’s commercially reasonable efforts to cause such Shareholder’s
employees, agents and representatives not to, directly or indirectly, initiate,
solicit, encourage or otherwise facilitate any inquiries or the making of any
proposal for the Approved Transaction or any proposal that is intended, or could
otherwise reasonably be expected, to delay, prevent, impair, interfere with,
postpone or adversely affect the ability of the Company to consummate the
Approved Transaction. All Shareholders will bear their pro rata share (based
upon the amount of consideration to be received) of the reasonable costs of any
Approved Transaction to the extent such costs are incurred for the benefit of
all selling Shareholders and are not otherwise paid by the Company or the other
party. Costs incurred by any Shareholder on its own behalf will not be
considered costs of the Approved Transaction hereunder.
 
13

--------------------------------------------------------------------------------




4.4 Removal of Directors.


4.4.1 At all times (a) during the Current Shareholder Designation Period, the
Current Shareholders shall have the right to require the removal, with or
without cause, of the Current Shareholder Director, and no other Person shall
have any rights to remove the Current Shareholder Director; and (b) during the
Blacksands Rights Period, Blacksands shall have the right to require the
removal, with or without cause, of any or all of the Blacksands Directors, and
no other Person shall have any rights to remove any Blacksands Director.


4.4.2 In the event that any of the Current Shareholders or Blacksands shall, in
accordance with Section 4.4.1, request the removal of the Current Shareholder
Director or any Blacksands Director, then each of the other Shareholders hereby
agrees to join with the Current Shareholders or Blacksands, as applicable, in
recommending such removal as described above, and in causing the Company either
to promptly hold a special meeting of Shareholders and to vote or cause to be
voted, in person or by proxy, all of the Common Shares owned or controlled by
such Shareholder and entitled to vote at such meeting or to execute a written
consent in lieu thereof, as the case may be, effecting such removal.


4.5 Quorum. For purposes of meetings of the Board, the Bylaws of the Company
shall provide for a quorum to consist of at least 51% of the full Board
including the Current Shareholder Director.


4.6 Vacancies. Except as described below, in the event a vacancy is created on
the Board by reason of the death, disability, removal or resignation of any
director or otherwise, (a) such vacancy may be filled by the remaining directors
in accordance with the Bylaws, and with respect to the Current Shareholder
Director or the Blacksands Directors, after obtaining the designation of the
Current Shareholders or Blacksands, as applicable, and (b) if not so filled,
each of the Shareholders hereby agrees, in its capacity as a Shareholder of the
Company, to elect a director to fill such vacancy in accordance with the
selection procedures set forth in Section 4.1. Upon the designation of a
successor director, each of the Shareholders hereby agrees, in his capacity as a
Shareholder of the Company, to use its best efforts to cause the Company either
to promptly hold a special meeting of Shareholders or to execute a written
consent in lieu thereof, and each of the Shareholders hereby agrees to vote or
cause to be voted all of the Common Shares owned or controlled by such
Shareholder and entitled to vote at such meeting, in person or by proxy, or
pursuant to such written consent of Shareholders, in favor of the person or
persons selected in accordance with Section 4.1 to fill such vacancy and, if
necessary, in favor of removing any director elected to fill such vacancy other
than in accordance with the selection procedures of Section 4.1.


4.7 Indemnification Provisions. The Company shall enter into an indemnification
agreement with each of its executive officers and directors, substantially in
the form of Exhibit C hereto.
 
14

--------------------------------------------------------------------------------


 
ARTICLE V
 
FINANCIAL STATEMENTS AND OTHER INFORMATION; INSPECTIONS;
 
ADDITIONAL AGREEMENTS
 
5.1 Delivery of Financial Information. Prior to the consummation of a IPO, the
Company shall comply with the provisions of this Article 5:


5.1.1 Monthly Statements. So long as the Blacksands Rights Period is in effect
(with respect to Blacksands) or so long as the Current Shareholder Designation
Period is in effect (with respect to the Current Shareholders), then as soon as
available, but not later than 15 business days after the end of each monthly
accounting period, the Company shall cause to be delivered to Blacksands and/or
the Current Access Shareholder, as applicable, an unaudited internal financial
report of the Company in the form provided to the Company’s senior management,
and which shall include at least the following:


(a) a profit and loss statement for such monthly accounting period, together
with a cumulative profit and loss statement from the first day of the current
fiscal year to the last day of such monthly accounting period;


(b) a balance sheet as at the last day of such monthly accounting period;


(c) a cash flow analysis for such monthly accounting period on a cumulative
basis for the current fiscal year to date;


(d) a narrative summary (including a comparison to the Annual Plan and to prior
accounting periods) of the Company’s operating and financial performance for
such monthly accounting period; and


(e) if applicable, a comparison between the actual figures for such monthly
accounting period and the comparable figures for the prior year for such monthly
accounting period, with an explanation of any material differences between them.


5.1.2 Quarterly Financial Statements. So long as the Blacksands Rights Period is
in effect (with respect to Blacksands) or so long as the or so long as the
Current Shareholder Designation Period is in effect (with respect to the Current
Shareholders), then, as soon as available, but not later than 10 days prior to
the date that Blacksands or, if applicable, the Company is required to file its
quarterly report on Form 10-Q or 10-QSB with the Securities and Exchange
Commission (the “SEC”), the Company shall cause to be delivered to Blacksands
and/or the Current Access Shareholder, as applicable, unaudited consolidated
financial statements of the Company, which shall include a statement of cash
flows and statement of operations for such quarter and a balance sheet as at the
last day thereof, each prepared in accordance with GAAP (except as set forth in
the notes thereto), and setting forth in each case in comparative form the
figures for the corresponding quarterly periods of the previous fiscal year,
subject to changes resulting from normal year-end adjustments, all in reasonable
detail and certified by the principal financial or accounting officer of the
Company.
 
15

--------------------------------------------------------------------------------




5.1.3 Budget. So long as the Blacksands Rights Period is in effect (with respect
to Blacksands) or so long as the Current Shareholder Designation Period is in
effect (with respect to the Current Shareholders), then, as soon as available,
but not later than thirty (30) days prior to the beginning of each fiscal year,
the Company shall cause to be delivered to Blacksands and/or the Current Access
Shareholder, as applicable, the Annual Plan for the next fiscal year. Blacksands
shall contribute sufficient capital to the Company to enable it to comply with
the Annual Plan, until such time as the Company’s internal capital resources are
sufficient to fund the Annual Plan without such contributions.


5.1.4 Annual Audit. So long as the Blacksands Rights Period is in effect (with
respect to Blacksands) or so long as or so long as the Current Shareholder
Designation Period is in effect (with respect to the Current Shareholders),
then, (i) as soon as available, but not later than 30 days after the end of each
fiscal year of the Company, the Company shall cause to be delivered to
Blacksands and/or the Current Access Shareholder, as applicable, draft financial
statements of the Company, which shall include a draft statement of cash flows
and statement of operations for such fiscal year and a draft balance sheet as at
the last day thereof, and (ii) as soon as available, but not later than 20 days
prior to the date that Blacksands or, if applicable, the Company is required to
file its annual report on Form 10-K or 10-KSB with the SEC, the Company shall
cause to be delivered to Blacksands and/or the Current Access Shareholder, as
applicable, the audited consolidated financial statements of the Company, which
shall include a statement of cash flows and statement of operations for such
fiscal year and a balance sheet as at the last day thereof, each prepared in
accordance with GAAP, and accompanied by the report of a firm of independent
certified public accountants of recognized standing that is the same firm of
independent certified public accountants that has been retained by Blacksands to
deliver an audited opinion to Blacksands with respect to Blacksands’s financial
statements. In addition, during such period, the Company shall cause to be
delivered to Blacksands and/or the Current Access Shareholder, as applicable,
copies of all reports and management letters prepared for or delivered to the
management of the Company by its independent accountants.


5.1.5 Subsidiaries. If for any period the Company shall have any subsidiary or
subsidiaries whose accounts are consolidated with those of the Company, then in
respect of such period the financial statements delivered pursuant to the
foregoing clauses shall be consolidated (and consolidating if normally prepared
by the Company) financial statements of the Company and all such consolidated
subsidiaries.


5.1.6 GAAP Reporting. The financial statements and reports delivered under this
subsection shall fairly present in all material respects the financial position
and results of operations of the Company at the dates thereof and for the
periods then ended and shall have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to normal year-end
audit adjustments).


5.1.7 Sarbanes-Oxley and Exchange Act Compliance. So long as the Blacksands
Rights Period is in effect:


(a) The Company will establish and maintain internal control over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act), and
the Company shall take all steps reasonably necessary to ensure that such
internal control over financial reporting provides reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
shall establish policies and procedures so as to: (i) maintain records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company; (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on the financial
statements. Without limiting the generality of the foregoing, such policies and
procedures will be designed in a manner that will enable the Chief Executive
Officer and Chief Financial Officer of Blacksands to engage in the review and
evaluation process mandated by the Exchange Act and to ensure that all
information (both financial and non-financial) regarding the Company required to
be disclosed by Blacksands in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC;
 
16

--------------------------------------------------------------------------------




(b) The Company shall disclose to Blacksands at or prior to the delivery of each
of quarterly and annual financial statements referenced above, based on its
evaluation with respect to the most recent fiscal period covered by such
financial statements: (i) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company’s or Blacksands’s ability
to record, process, summarize and report financial information, in each case to
the extent necessary for an officer of Blacksands, to accurately make the
certifications required under Section 302 of the Sarbanes-Oxley Act of 2002; and
(ii) any fraud, whether or not material, that involves management or other
employees of the Company or any of its Subsidiaries, in each case who have a
significant role in the Company’s internal control over financial reporting;
 
(c) The Company will disclose to Blacksands at or prior to the delivery of the
Quarterly and Annual Financial Statements pursuant to Sections 5.1.2 and 5.1.4
any change in internal control over financial reporting that occurred during the
period ended covered by such financial statements that has materially affected,
or is reasonably likely to materially affect, internal control over financial
reporting, including any corrective actions taken with regard to significant
deficiencies or material weaknesses; and


(d) Without the prior consent of Blacksands, the Company and its Subsidiaries
shall not establish any material off-balance sheet obligation or liability of
any nature (matured or unmatured, fixed or contingent) to, or any financial
interest in, any third party or entities, the purpose or effect of which is to
defer, postpone, reduce or otherwise avoid or adjust the recording of debt
expenses incurred by the Company or any of its Subsidiaries, including, without
limitation, in connection with any "off-balance sheet arrangements" (as defined
in Item 303(a)(4) of Regulation S-K and/or Item 303(c) of Regulation S-B)
effected by the Company or any of its Subsidiaries.
 
17

--------------------------------------------------------------------------------




5.1.8 Inspection Rights. So long as the Blacksands Rights Period is in effect
(with respect to Blacksands) or so long as the Current Access Shareholder
(together with their Affiliates) directly or indirectly hold at least ten
percent (10%) of the issued and outstanding Common Shares (calculated in
accordance with Section 2.6 and as adjusted for any share splits, reverse share
splits, share dividends, recapitalizations and the like) (with respect to the
Current Shareholders), the Company shall afford to Blacksands and/or the Current
Access Shareholder, as applicable, and to each of their respective employees,
counsel and other authorized representatives, during normal business hours,
access, upon reasonable advance notice, to all of the books, records and
properties of the Company, and to make copies of such records and permit such
Persons to discuss all aspects of the Company with any officers, employees or
accountants of the Company, and the Company shall provide to Blacksands and/or
the Current Access Shareholder, as applicable, such other information (in
writing if so requested) regarding the assets, properties, operations, business
affairs and financial condition of the Company as Blacksands or the Current
Access Shareholder, as applicable, may reasonably request; provided, however,
that such investigation and preparation of responses shall not unreasonably
interfere with the operations of the Company. During such period, the Company
will instruct its independent public accountants to discuss such aspects of the
financial condition of the Company with Blacksands or the Current Shareholders
and their respective representatives as Blacksands and/or the Current Access
Shareholder, as applicable, may reasonably request, and to permit Blacksands
and/or the Current Access Shareholder, as applicable, and their respective
representatives to inspect, copy and make extracts from such financial
statements, analyses, work papers, and other documents and information
(including electronically stored documents and information) prepared by such
accountants with respect to the Company as Blacksands or the Current Access
Shareholder, as applicable, may reasonably request. Without limiting the
generality of the foregoing, the Company shall provide such assistance, access,
information and documents to Blacksands as Blacksands may reasonably require to
enable Blacksands to meet its financial reporting and other disclosure
obligations with respect to the Company under the Exchange Act. In addition, the
Company shall notify Blacksands of the occurrence of any event relating to the
Company that would result in Blacksands having to file a Current Report on Form
8-K under the Exchange Act within one (1) business day of the occurrence of such
event (assuming, for this purpose, that the Company constitutes a material
subsidiary of Blacksands) and shall provide the Company with copies of any
contracts or other documents that it may be required to file as an exhibit to
such Current Report; provided that the Company shall notify Blacksands
immediately upon becoming aware of the disclosure of any information relating to
the Company that may constitute material nonpublic information of Blacksands
within the meaning of Regulation FD promulgated under the Exchange Act (other
than information described in Rule 100(b)(2) of Regulation FD).


5.1.9 Confidentiality; Compliance with Securities Laws.


(a) Each Shareholder agrees to maintain the confidentiality of any confidential
and proprietary information of the Company obtained by it (including, without
limitation, any material nonpublic information) ("Confidential Information");
provided, however, that Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the receiving party or its representatives, (ii)
is already in the receiving party’s possession, provided that such information
is not subject to a contractual, legal or fiduciary obligation of
confidentiality for the benefit of the Company, or (iii) becomes available to
the receiving party on a non-confidential basis from a source other than the
Company or any of its affiliates or representatives, provided that such source
is not bound by a contractual, legal or fiduciary obligation to keep such
information confidential for the benefit of the Company; further provided that
the foregoing will not prohibit a Shareholder from disclosing Confidential
Information to (x) the extent it is required to do so by Applicable Law so long
as such Shareholder provides Blacksands immediate notice of the Confidential
Information that it is legally required to disclose and takes appropriate steps
to preserve the confidentiality of such information to the extent reasonably
practicable (including by, for example, cooperating with the Company to seek an
appropriate protective order), or (y) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring its investment in the Company, or to any
Affiliate, partner, member, Shareholder or wholly owned subsidiary of such
Shareholder in the ordinary course of business, provided that any such Person
that is not under a pre-existing confidentiality obligation with respect to such
Confidential Information that is similar in scope to the provisions on Section
5.1.9 shall first agree in writing to be bound by terms no less restrictive than
those provided for in this Section 5.1.9 in respect of such Confidential
Information. Notwithstanding the foregoing, the Shareholders acknowledge that
Blacksands has reporting obligations with respect to the Company under the
Exchange Act and that disclosure by Blacksands of Confidential Information that
it reasonably determines it is required to disclose shall not constitute a
breach of this Section 5.1.9.
 
18

--------------------------------------------------------------------------------




(b) The Company will take such measures as are reasonably requested by
Blacksands to enable Blacksands to maintain compliance with the Securities Act
and Exchange Act, which measures shall include implementation of internal
policies to ensure that the Company’s personnel preserve the confidentiality of
Confidential Information (including by requiring all employees and consultants
to execute proprietary information and inventions agreements) and adopting
Blacksands’s insider trading policy.


5.1.10 Reporting Currency. In regard to the financial statements of the Company,
the reporting currency shall be in Canadian dollars but may be modified at the
Company’s discretion.


5.1.11 Press Release. So long as the Blacksands Rights Period is in effect, the
Company shall pre-clear with Blacksands all press releases or similar public
disclosures. Blacksands shall approve or provide its comments to any such
proposed press release within 48 hours of receipt of a draft of the proposed
press release.
 
19

--------------------------------------------------------------------------------




 
ARTICLE VI
 
LEGEND
 
Each certificate representing the Shares now or hereafter owned by a Shareholder
or issued to any Person in connection with a transfer pursuant to Article 2 or
Article 3 hereof shall be endorsed with the following legend:


THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
SHAREHOLDERS AGREEMENT AMONG THE HOLDER OF THE SECURITIES, THE COMPANY, AND
CERTAIN SHAREHOLDERS OF THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE OBTAINED
UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.


Each Shareholder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Article 6 above to enforce the provisions of this
Agreement and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Agreement.


ARTICLE VII
 
PURCHASE OPTION


 
7.1 Purchase Option.


7.1.1 General. So long as the Blacksands Rights Period (the "Purchase Option
Period") is in effect, in the event Blacksands receives a bona fide third-party
offer with respect to a Change of Control of Blacksands (a "Change of Control
Offer"), then, following receipt of such offer (and provided discussions
relating to such offer are then-ongoing), Blacksands shall have the right to
purchase (the "Purchase Option") up to 100% of Common Shares and Common Share
Equivalents of the Company held by the other Shareholders, whether now owned or
hereafter acquired, for the purchase price described in Section 7.1.2 (the
"Purchase Price") subject to the terms and conditions set forth in this Article
7.


7.1.2 Purchase Price. If Blacksands exercises the Purchase Option, the Purchase
Price to be paid by Blacksands to each respective Shareholder at the time of the
consummation of the Purchase Option shall equal:


(a) For the Current Shareholders, an amount equal to (i) the Fair Market Value
of the total number of Common Shares of the Company, multiplied by (ii) a
fraction, the numerator of which shall be the number of Common Shares held by
each Current Shareholder (calculated in accordance with Section 2.6) and the
denominator of which shall be the total number of Common Shares (calculated in
accordance with Section 2.6 and as adjusted for any share splits, reverse share
splits, share dividends, recapitalizations and the like) (the aggregate Purchase
Price paid to the Current Shareholders under this Section 7.1.2(a) being the
"Current Shareholder Purchase Price"); and
 
20

--------------------------------------------------------------------------------




(b) For each other Shareholder, an amount equal to (i) the Fair Market Value of
the total number of Common Shares of the Company minus the Current Shareholder
Purchase Price, multiplied by (ii) a fraction, the numerator of which shall be
the number of Common Shares held by such Shareholder (calculated in accordance
with Section 2.6) and the denominator of which shall be the total number of
Common Shares (calculated in accordance with Section 2.6 and as adjusted for any
share splits, reverse share splits, share dividends, recapitalizations and the
like) then held by all Shareholders other than the Current Shareholders on the
date that Blacksands delivers the Purchase Notice (as defined below).


7.1.3 Procedures. To exercise the Purchase Option, following receipt of a Change
of Control Offer, Blacksands shall deliver to the Company and the other
Shareholders at any time during the Purchase Option Period a written notice
indicating that it has elected to exercise of the Purchase Option (the "Purchase
Notice"). The Purchase Notice shall specify the date for the consummation of the
Purchase Option (the "Purchase Date") which shall be within ninety (90) days
after the delivery of the Purchase Notice to such Shareholders or such longer
period of time as may be necessary to comply with any regulatory conditions
applicable to such transaction. The consummation of the Purchase Option (the
"Purchase Option Closing") shall take place at the offices of the Company,
Blacksands or such other reasonable location designated by Blacksands at the
time and on the Purchase Date set forth in the Purchase Notice. At the Purchase
Option closing, (a) Blacksands shall deliver to the Shareholders the Purchase
Price applicable to each Shareholder and (b) each Shareholder shall deliver to
Blacksands the certificates representing all of the issued and outstanding
shares of capital stock of the Company (and any securities which are exercisable
for, convertible into, or exchangeable for, any shares of capital stock of the
Company) being purchased under the Purchase Option, duly endorsed for transfer,
such shares to be delivered free and clear of any liens or encumbrances.


7.1.4 Issuances of Shares During Purchase Option Period. During the Purchase
Option Period, the Company shall not issue Common Shares or Common Share
Equivalents to any Person unless such Person agrees to be bound by the terms of
this Article 7 with respect to the Purchase Option and to require each of its
transferees to be bound by the Purchase Option. In addition, during the Purchase
Option Period, the Company shall not issue stock options to employees, directors
or consultants unless such employee, director or consultant agrees to be bound
by the Purchase Option.


7.1.5 Limitations on Purchase Option. Notwithstanding the foregoing, Blacksands
may not exercise the Purchase Option if (a) the Company has previously received
a bona fide third party offer to purchase the Company’s capital stock or assets
for a purchase price greater than the Fair Market Value and discussions
regarding such acquisition between the Company and such third party are ongoing,
or (b) the Company has previously filed a registration statement with the
Securities and Exchange Commission for a IPO (and such registration statement
has not been withdrawn).
 
21

--------------------------------------------------------------------------------




7.1.6 Definition of Fair Market Value. The "Fair Market Value" of the Common
Shares as of any date of determination, shall be determined by the Board as
follows:


(a) If the Common Shares are listed on one or more National Securities Exchanges
(within the meaning of the Exchange Act), each share so listed shall be valued
at the closing price on the principal exchange on which such shares are then
trading on the most recent trading day preceding such date of determination;


(b) If such shares are not traded on a National Securities Exchange but are
quoted on Nasdaq or a successor quotation system, each such share shall be
valued at the mean between the closing representative bid and asked prices for
such share on the most recent trading day preceding such date of determination
as reported by Nasdaq or such successor quotation system; or


(c) If such shares are not publicly traded on a National Securities Exchange and
are not quoted on Nasdaq or a successor quotation system, the Fair Market Value
of such shares to be repurchased shall be determined in good faith by the Board,
with the concurrence of the Current Shareholder Director.


ARTICLE VIII

 
MISCELLANEOUS
 
8.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without giving effect to the choice of law
provisions thereof. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any action, proceeding or investigation
in any court or before any governmental authority ("Litigation") arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any Litigation relating thereto except in such courts),
and further agrees that service of any process, summons, notice, or document by
U.S. registered mail to its respective address set forth in this Agreement, or
such other address as may be given by one or more parties to the other parties
in accordance with the notice provisions of Section 8.6, shall be effective
service of process for any Litigation brought against it in any such court. Each
of the parties hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any Litigation arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of New York
or the United States of America, in each case located in the County of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Litigation brought in any such
court has been brought in an inconvenient forum.


8.2 Market Standoff. Each of the parties to this Agreement agree that, upon
request by the managing underwriter of any Underwritten Offering by the Company,
for a period of (a) fourteen (14) days prior to the expected date of
effectiveness of any Underwritten Offering (such expected date to be indicated
to the Shareholder in a notice by the Company which may be amended at any time
by the Company in good faith), and (b) one hundred eighty (180) days following
the effective date of the Company’s initial underwritten public offering of its
Common Shares on Form SB-2 or similar form under the Securities Act, each party
hereto shall not, unless otherwise agreed to by the managing underwriters,
directly or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase, or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound), any
securities of the Company held by it or enter into any hedging or other
transaction that transfers the economic consequences of such investment, at any
time during such period except such Common Shares included by the parties hereto
in such registration; provided, however, that all executive officers and
directors of the Company and all other Persons with demand registration rights
shall be required to enter into similar agreements. In addition, each party
hereto agrees to acknowledge the undertaking provided for in this Section 8.2 by
entering into customary written "lock-up" agreements, consistent with the
foregoing, with the managers of the relevant underwriting. In order to enforce
the foregoing covenant, the Company may impose stop-transfer instructions with
respect to the securities held by each party hereto (and the shares or
securities of every person subject to the foregoing restriction) until the end
of such period.
 
22

--------------------------------------------------------------------------------




8.3 Amendment. Any provision of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), by the written consent of Shareholders holding
of at least a majority of the outstanding Common Shares (calculated pursuant to
Section 2.6) including (a) the written consent of Blacksands so long as the
Blacksands Rights Period is in effect, and (b) the written consent of the
Current Shareholders so long the Current Shareholder Designation Period is in
effect; provided that any Shareholder may waive any of its rights hereunder
without obtaining the consent of any other Shareholder. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon such
Shareholder, its successors and assigns, and the Company, as applicable.


8.4 Assignment of Rights. This Agreement and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors and assigns; provided that the rights of any party to this
Agreement may not be assigned except to a transferee of such party in connection
with a Transfer of Common Shares or Common Share Equivalents in accordance with
this Agreement.


8.5 Term. The term of this Agreement shall begin on the date hereof. Except for
any provision of this Agreement which specifically provides that it shall
survive termination, this Agreement (and the rights and obligations of the
parties hereto) shall terminate upon the occurrence of the earliest of the
following: (i) the closing of a IPO; (ii) the closing of the sale of all or
substantially all of the Company’s assets to another entity; (iii) the merger,
consolidation or reorganization of the Company, in which transaction the
Company’s Shareholders immediately prior to such transaction own immediately
following such transaction less than fifty (50%) of the surviving entity or its
parent; or (iv) written agreement of Shareholders holding of at least a majority
of the outstanding Common Shares (calculated pursuant to Section 2.6) including
(a) the written consent of Blacksands so long as the Blacksands Rights Period is
in effect, and (b) the written consent of the Current Shareholders so long as
the Current Shareholder Designation Period is in effect.
 
23

--------------------------------------------------------------------------------




8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively delivered upon personal delivery to the party to be
notified, or upon the passage of five (5) calendar days after deposit in the
United States mail, by registered or certified mail, postage prepaid, or the
passage of two (2) days if sent by the next day delivery service of a
nationally-recognized reputable courier, each properly addressed to the party to
be notified, as set forth on the Exhibit A hereto or at such other address as
such party or any subsequent Shareholder may designate by ten (10) calendar
days’ advance written notice to the other parties hereto, or, if sent by
facsimile, upon completion of such facsimile transmission, as conclusively
evidenced by the transmission receipt thereof.


8.7 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to contravene any Applicable Law, be invalid,
illegal, or unenforceable in any respect, such contravention, invalidity,
illegality, or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed as if such contravened,
invalid, illegal, or unenforceable provision had never been contained herein.


8.8 Attorney Fees. In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs, and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs, and expenses of appeals.


8.9 Counterparts. This Agreement may be executed in two or more counterparts and
signature pages may be delivered by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


8.10 Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other party’s failure to perform its obligations under this Agreement, each such
party acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and all such parties shall be entitled
to specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
the parties from pursuing any other remedies for such breach, including the
recovery of monetary damages.


8.11 Further Actions and Instruments. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement. The Shareholders agree to cooperate
affirmatively with the Company to enforce the rights and obligations hereto.


8.12 Representation by Counsel. Each party hereto represents and agrees with
each other that it has been represented by or had the opportunity to be
represented by, independent counsel of its own choosing, and that it has had the
full right and opportunity to consult with its respective attorney(s), that to
the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent, and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement free from coercion, duress, or undue influence. The
parties to this Agreement participated jointly in the negotiation and drafting
of this Agreement. If an ambiguity or question of intent or interpretation
arises, then this Agreement will be construed as if drafted jointly by the
parties to this Agreement, and no presumption or burden of proof will arise
favoring or disfavoring any party to this Agreement by virtue of the authorship
of any of the provisions of this Agreement.
 
24

--------------------------------------------------------------------------------




8.13 Unanimous Shareholder Agreement. This Agreement is a unanimous shareholder
agreement within the meaning ascribed to that term by the Business Corporations
Act (Ontario), as amended from time to time, and the powers of the directors to
manage or supervise the management of the business and affairs of the Company
shall be restricted as and to the extent provided in this Agreement.
 
8.14 Gender. In this Agreement words importing the singular number only shall
include the plural and vice versa, and words importing the masculine gender
shall include one or more persons, companies, heirs, executors, administrators
or permitted assigns, as the case may be.
 
8.15 Headings. The headings of the sections of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.
 
 
8.16 Conflict with By-Laws or Articles. In the event of any conflict between the
provisions and spirit of this Agreement and the articles and/or by-laws of the
Company, the provisions of this Agreement shall govern. Each of the Shareholders
agrees to vote or cause to be voted the Common Shares owned by him, or consent
as required, so as to cause the articles and/or the by-laws to be amended to
resolve any such conflict in favour of the provisions of this Agreement.


8.17 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter of this Agreement. There are
no warranties, representations or agreements between the Parties in connection
with such subject matter except as specifically set forth or referred to in this
Agreement. No reliance is placed on any representation, opinion, advice or
assertion of fact made by any party hereto, or its directors, officers and
agents, to any other party hereto or its directors, officers and agents, except
to the extent that the same has been reduced to writing and included as a term
of this Agreement. Accordingly, there shall be no liability, either in tort or
in contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.
 
(Signature page follows)
 
25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

      /s/ H. Reg. F. Burden  

--------------------------------------------------------------------------------

H. Reg. F. Burden  


       
ACCESS ENERGY INC.
 
   
   
  By:   /s/ Paul Parisotto  

--------------------------------------------------------------------------------

Name: Paul Parisotto   Office: President


    By:   /s/ H. Reg. F. Burden  

--------------------------------------------------------------------------------

Name: H. Reg F. Burden   Office: Vice President

 

       
BLACKSANDS PETROLEUM, INC.
 
   
   
  By:   /s/ Darren Stevenson  

--------------------------------------------------------------------------------

Name: Darren Stevenson   Office: President




    By:   /s/ Rick Wilson  

--------------------------------------------------------------------------------

Name: Rick Wilson
 
Office: Director

 
 
 

--------------------------------------------------------------------------------

 